 1
 2
 3
 4
 5
 6
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10
11
      MICHAEL ANDRADE VASQUEZ,                           Case No. 1:18-cv-01042-EPG
12
13                       Plaintiff,                      FINAL JUDGMENT AND ORDER
                                                         REGARDING PLAINTIFF’S SOCIAL
14            v.                                         SECURITY COMPLAINT
15    COMMISSIONER OF SOCIAL
      SECURITY,
16
                         Defendant.
17
18
19
20          This matter is before the Court on Plaintiff’s complaint for judicial review of an

21   unfavorable decision by the Commissioner of the Social Security Administration regarding his

22   applications for Disability Insurance Benefits and Supplemental Security Income. The parties

23   have consented to entry of final judgment by the United States Magistrate Judge under the

24   provisions of 28 U.S.C. § 636(c) with any appeal to the Court of Appeals for the Ninth Circuit.

25   (ECF Nos. 7, 8).

26          At a hearing on July 25, 2019, the Court heard from the parties and, having reviewed the

27   record, administrative transcript, the briefs of the parties, and the applicable law, finds as follows:

28          Plaintiff challenges the opinion of the Administrative Law Judge (“ALJ”) on the ground



                                                         1
 1   that the ALJ failed to develop the record and obtain an assessment of Plaintiff’s mental
 2   limitations from a treating or examining source, improperly relying upon his own lay
 3   interpretation of the medical data to incorporate work limitations based on Plaintiff’s
 4   impairments.
 5          “In Social Security cases the ALJ has a special duty to fully and fairly develop the record
 6   and to assure that the claimant's interests are considered. This duty exists even when the claimant
 7   is represented by counsel.” Smolen v. Chater, 80 F.3d 1273, 1288 (9th Cir. 1996) (internal
 8   citations omitted) (“If the ALJ thought he needed to know the basis of Dr. Hoeflich's opinions in
 9   order to evaluate them, he had a duty to conduct an appropriate inquiry, for example, by
10   subpoenaing the physicians or submitting further questions to them.”). “Ambiguous evidence, or
11   the ALJ's own finding that the record is inadequate to allow for proper evaluation of the evidence,
12   triggers the ALJ's duty to ‘conduct an appropriate inquiry.’” Tonapetyan v. Halter, 242 F.3d
13   1144, 1150 (9th Cir. 2001) (internal citations omitted). “An ALJ's duty to develop the record
14   further is triggered only when there is ambiguous evidence or when the record is inadequate to
15   allow for proper evaluation of the evidence.” Mayes v. Massanari 276 F.3d 453, 459–460 (9th
16   Cir. 2001).
17          Here, the ALJ found that Mr. Vasquez has severe impairments of generalized anxiety
18   disorder and bipolar disorder. (A.R. 16). Although the non-examining disability determination
19   service consultants found Mr. Vasquez’s mental impairments to be non-severe, the ALJ disagreed
20   with their conclusions. The ALJ then set forth an RFC he believed accounted for limitations from
21   Plaintiff’s impairments, as stated below:
22          Overall, Dr. Barrons concluded the claimant’s mental medically determinable
23          impairments are stable and do not impose more than mild limitations when the
            claimant complies with treatment and sobriety (Exhibit 3A).
24
            I accord great weight to the Disability Determination Service assessments as these
25          gave adequate consideration to the claimant’s allegations, treatment responses,
26          activities of daily living, and subjective reports throughout the record. While I
            find the claimant’s symptoms do impose significant limitations when he
27          experiences life stressors, these do not cause greater than moderate limitations in
            any area of mental functioning. The claimant remains somewhat paranoid and
28



                                                       2
            anxious under certain circumstances, which would most certainly affect his ability
 1
            to sustain meaningful work activity under all conditions. Therefore, the
 2          established residual functional capacity accounts for these conditions and the
            claimant’s documented responses and symptom exacerbation.
 3
            Considering the opinion evidence with the treatment history, I agree with the
 4
            Disability Determination Service conclusions that the claimant’s ability to perform
 5          activities of daily living and care for his children are generally intact; however, his
            difficulties with social functioning and managing himself have been consistent
 6          throughout the evidentiary history. Therefor, I find moderate limitations with
 7          social functioning and adapting/managing himself, which cause work-related
            functional restrictions with dealing with coworkers, supervisors, and the public as
 8          well as with his ability to perform more than unskilled job tasks.
 9   (A.R. 25). In other words, the ALJ disagreed with the State consulting physicians’ conclusions

10   and found that Mr. Vasquez’s mental impairments would result in work-related restrictions.

11   Without relying on any medical opinion regarding what work-related restrictions would be

12   appropriate for such impairments, the ALJ added limitations to the RFC regarding contact with

13   supervisors, coworkers and the general public, and unskilled work involving SVP 1 or SVP 2

14   type tasks, and concluded these limitations were sufficient to address Mr. Vasquez’s mental

15   impairments.

16          As an initial matter, the Commissioner argues that Plaintiff has waived this argument by

17   failing to raise the issue at the administrative hearing, citing Shaibi v. Berryhill 883 F.3d 1102,

18   1109 (9th Cir. 2017), which held “when a claimant fails entirely to challenge a vocational expert's

19   job numbers during administrative proceedings before the agency, the claimant forfeits such a

20   challenge on appeal, at least when that claimant is represented by counsel. Specifically, our

21   holding encompasses challenges based on an alleged conflict with alternative job numbers

22   gleaned from the CBP or the OOH.” Id. at 1109 (footnote omitted). The Ninth Circuit explained

23   as follows:

24
            Several previous decisions compel our holding today, particularly Meanel v.
25          Apfel, 172 F.3d 1111 (9th Cir. 1999), as amended (June 22, 1999). Meanel held
26          that “at least when claimants are represented by counsel, they must raise all issues
            and evidence at their administrative hearings in order to preserve them on
27          appeal.” Id. at 1115. We so held in light of the fundamental principle that an
            agency, its experts, and its administrative law judges are better positioned to weigh
28



                                                        3
            conflicting evidence than a reviewing court. “The ALJ, rather than this Court, was
 1
            in the optimal position to resolve the conflict between Meanel's new evidence and
 2          the statistical evidence provided by the VE.” Id. That principle applies here with
            force.
 3
            Shaibi contends that Meanel was overruled by the Supreme Court's subsequent
 4
            holding that “[c]laimants who exhaust administrative remedies need not also
 5          exhaust issues in a request for review by the Appeals Council in order to preserve
            judicial review of those issues.” Sims v. Apfel, 530 U.S. 103, 112, 120 S.Ct. 2080,
 6          147 L.Ed.2d 80 (2000). Sims does not control this case. Sims concerned only
 7          whether a claimant must present all relevant issues to the Appeals Council to
            preserve them for judicial review; the Court specifically noted that “[w]hether a
 8          claimant must exhaust issues before the ALJ is not before us.” Id. at 107, 120 S.Ct.
            2080. Here, Shaibi did not present the job-numbers issue before the ALJ or the
 9          Appeals Council. In light of the Court's express limitation on its holding in Sims,
10          we cannot say that that holding is “clearly irreconcilable” with our decision
            in Meanel, and Meanel therefore remains binding on this court with respect to
11          proceedings before an ALJ. See Miller v. Gammie, 335 F.3d 889, 900 (9th Cir.
            2003) (en banc).
12
13          Our holding is consistent with the plain language of the Social Security Act. The
            Act states that a reviewing court presented with new evidence may remand to the
14          agency for consideration of that evidence, but only upon a showing of “good cause
            for the failure to incorporate such evidence into the record in a prior proceeding.”
15          42 U.S.C. § 405(g). Not only has Shaibi failed to demonstrate good cause, he has
16          provided no explanation at all for his failure to challenge the VE's job numbers
            during administrative proceedings.
17
18   Shaibi v. Berryhill 883 F.3d 1102, 1109 (9th Cir. 2017). The relevant part of Meanel, relied upon

19   in Shaibi, states as follows:

20          Even if she can perform the surveillance systems monitor position, Meanel asserts
21          that there is an insufficient number of these jobs in the local area. Meanel relies on
            new statistics that she admittedly failed to raise at both her hearing before the ALJ
22          and the Appeals Council. We have held that appellants must raise issues at their
            administrative hearings in order to preserve them on appeal before this
23          Court. See Avol v. Secretary of Health & Human Serv., 883 F.2d 659, 660 (9th
24          Cir.1989). Meanel attempts to evade this well-established rule by claiming
            that Avol involved Medicare benefits and that this Circuit has never published an
25          opinion applying the waiver rule in a Social Security benefits case. Meanel argues
            that it would be unfair to apply the waiver rule in her case because disability
26          benefits hearings are non-adversarial in nature. This fairness argument might be
27          more persuasive if Meanel had not been represented by counsel. Yet she was
            represented by counsel who knew that all relevant evidence should have been
28          brought to the ALJ's attention. We now hold that, at least when claimants are



                                                       4
            represented by counsel, they must raise all issues and evidence at their
 1
            administrative hearings in order to preserve them on appeal. The ALJ, rather than
 2          this Court, was in the optimal position to resolve the conflict between Meanel's
            new evidence and the statistical evidence provided by the VE. We will only excuse
 3          a failure to comply with this rule when necessary to avoid a manifest injustice,
            which will not occur here.
 4
 5   Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir. 1999) as amended (June 22, 1999).

 6          This is not the situation addressed in Shaibi v. Berryhill 883 F.3d 1102 (9th Cir. 2017),

 7   which, again, specified that its holding concerned “challenges based on an alleged conflict with

 8   alternative job numbers gleaned from the CBP or the OOH.” Id. at 1109 (footnote omitted). Nor

 9   is it analogous to the situation in Meanel, which concerned new statistical evidence not available

10   to the ALJ. Here, Mr. Vasquez is not presenting additional evidence or information not available

11   to the ALJ. Thus, the reasoning given in Shaibi and Meanel, that the ALJ is in the best position to

12   resolve conflicts of evidence, does not apply here. Additionally, the circumstances set forth in

13   Shaibi do not clearly apply where the ALJ has an independent duty, as it does with the duty to

14   develop the record. See Smolen v. Chater, 80 F.3d 1273, 1288 (9th Cir. 1996) (“In Social

15   Security cases the ALJ has a special duty to fully and fairly develop the record and to assure that

16   the claimant's interests are considered. This duty exists even when the claimant is represented by

17   counsel.”). The Court thus declines to find that the issue has been waived.

18          Turning to the merits of the issue, the question is whether the ALJ erred in failing to

19   develop the record by obtaining a physician’s opinion as to the work-place limitations that would

20   follow from Mr. Vasquez’s impairments, and relatedly whether the ALJ’s RFC was supported by

21   substantial evidence without such an opinion.

22          Although not binding, the Court finds the case of Molina v. Berryhill, No. 2:17-CV-01991

23   CKD, 2018 WL 6421287 (E.D. Cal. Dec. 6, 2018), to be helpful. The Court in that case

24   remanded the case to the ALJ to obtain a consultative examination by a physician who had access

25   to plaintiff's medical records through the May 2014 incident and its aftermath, explaining as

26   follows:

27          While the ALJ discussed the medical evidence subsequent to plaintiff's May 2014
            attack and injuries, she made an independent evaluation of the diagnosed
28



                                                       5
            impairments on plaintiff's ability to work on a function-by-function basis. See
 1
            Stevenson v. Colvin, 2:15-cv-0463 CKD (E.D. Cal. Oct. 27, 2015), at 6-7. The
 2          ALJ found the effects of any such impairments negligible, such that they did not
            alter the February 2014 functional assessment of Dr. Crowhurst. Under the
 3          circumstances, however, the ALJ's duty to further develop the record was
            triggered, warranting a consultative examination by a physician who had access to
 4
            plaintiff's medical records through the May 2014 incident and its
 5          aftermath. See Banks v. Barnhart, 434 F. Supp. 2d 800, 805 (C.D. Cal. 2006) (“An
            ALJ cannot arbitrarily substitute his own judgment for competent medical opinion
 6          ... and must not succumb to the temptation to play doctor and make ... independent
 7          medical findings.”). In Stevenson, supra, the undersigned concluded from similar
            facts that “the ALJ improperly interpreted the treating records that were available
 8          and made an RFC determination based on that raw medical data. Accordingly, the
            ALJ committed prejudicial error that invalidated his physical RFC findings.” Id. at
 9          8 (collecting cases); see also Rivera v. Berryhill, 2017 WL 5054656, *4 (C.D. Cal.
10          Oct. 31, 2017) (ALJ “may not act as his own medical expert as he is ‘simply not
            qualified to interpret raw medical data in functional terms’ ”), quoting Nguyen v.
11          Chater, 172 F.3d 31, 35 (1st Cir. 1999).
12          Based on the foregoing, the undersigned concludes that the RFC is not supported
13          by substantial evidence and plaintiff is entitled to summary judgment on this basis.

14   Id. at *4. The court in Shipp v. Colvin, No. CV 13-9468 JC, 2014 WL 4829035 (C.D. Cal., Sept.
15   26, 2014) held similarly. Id. at *7 (“Since, apart from Dr. Kim's Opinions, the record contains no
16   assessment by a treating or examining doctor regarding the effect of plaintiff's physical
17   impairments on her ability to function, it appears that the ALJ's physical residual functional
18   capacity assessment was erroneously based solely on the ALJ's own, lay interpretation of
19   plaintiff's testimony and other raw medical evidence in the record.”).
20          The Court comes to the same conclusion in this case. The ALJ ultimately rejected the
21   Disability Determination assessments by finding that “[t]he claimant remains somewhat paranoid
22   and anxious under certain circumstances, which would most certainly affect his ability to sustain
23   meaningful work activity under all conditions.” (A.R. 25). The ALJ then went on to make his
24   own assessment of how Mr. Vasquez’s impairments would affect his ability to work.
25          The Court finds that the ALJ’s RFC is not supported by substantial evidence in that there
26   is an insufficient basis to conclude that the RFC’s limitations accurately reflect the work
27   limitations associated with the mental impairments found by the ALJ. Specifically, the ALJ erred
28   by failing to fully develop the record by obtaining an appropriate medical opinion regarding what



                                                       6
 1   work-related limitations arise from Mr. Vasquez’s mental impairments.
 2          The Court thus directs the ALJ upon remand to further develop the record by obtaining a
 3   consultative examination by a physician regarding Mr. Vasquez’s impairments of generalized
 4   anxiety disorder and bipolar disorder and obtaining that physician’s opinion regarding what work-
 5   related limitations are necessary to account for these impairments. With the benefit of that
 6   opinion, the ALJ shall reconsider his conclusion that there are jobs that exist in significant
 7   numbers in the national economy that Mr. Vasquez can perform.
 8          Accordingly, the decision of the Commissioner of the Social Security Administration is
 9   REVERSED and REMANDED for further administrative proceedings consistent with this
10   opinion.
11
     IT IS SO ORDERED.
12
13
        Dated:     August 6, 2019                               /s/
14                                                      UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                        7
